Citation Nr: 0109901	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of an initial rating of noncompensable for 
chronic sinusitis for the period from November 23, 1964, to 
September 10, 1995.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1956. 

This appeal to the Board of Veterans' Appeals' (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO entered a 
decision in May 1999 granting service connection for chronic 
sinusitis.  It was determined that clear and unmistakable 
error (CUE) had been committed in a January 1965 RO rating 
decision which denied service connection for chronic 
sinusitis, based on a claim received on November 23, 1964.  
The May 1999 rating decision assigned a noncompensable 
evaluation for chronic sinusitis, effective from November 23, 
1964, to September 10, 1995.  A 10 percent rating was 
assigned for the disorder, effective from September 11, 1995.  

In his notice of disagreement, the veteran initially sought 
entitlement to an effective date prior to November 23, 1964, 
for a grant of service connection for chronic sinusitis.  
Additionally, he sought entitlement to assignment of a 
compensable rating for chronic sinusitis from November 23, 
1964, to September 10, 1995.  

A hearing was held before an RO hearing officer in March 
2000.  A transcript of the hearing is of record.  
Subsequently, a videoconference hearing was held in August 
2000 before the undersigned.  A transcript of that hearing is 
also of record.  

Prior to the videoconference hearing, the veteran advised 
that he was withdrawing from appellate consideration the 
issue of an effective date for a grant of service connection 
for chronic sinusitis prior to November 23, 1964.  Further, 
the veteran submitted documents in connection with this 
appeal at the videoconference hearing.  He provided a 
statement waiving RO consideration of the additional evidence 
submitted to the Board.  

For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).  In 
this case, the impact of the finding of CUE is that the 
corrected rating decision of January 1965 is deemed to have 
remained in open status since the date of receipt of the 
original claim on November 23, 1964.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In that decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) determined that 
original awards are not to be construed as claims for 
increased ratings.

The RO, in a decision entered in January 2000, denied service 
connection for chronic obstructive pulmonary disease and 
asbestosis, finding that the veteran's claims were not well 
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, the new law 
eliminates the concept of a well-grounded claim, redefines 
VA's obligations with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist a claimant in 
developing a claim that was not well grounded.  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, 114 Stat. 2096, 2099-2100 (2000).  It also applies to 
any denial that became final during the period beginning July 
14, 1999, if such denial was issued because the claim was not 
well grounded, and a timely motion for review is made.  Id.  
In view of the changes in processing claims brought about by 
the Veterans Claims Assistance Act of 2000, these matters are 
referred to the RO for any action deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Chronic sinusitis was productive of moderate impairment 
during the period from November 23, 1964, to September 10, 
1995.


CONCLUSION OF LAW

A 10 percent rating is warranted for chronic sinusitis during 
the period from November 23, 1964, to September 10, 1995.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6513, effective prior to October 7, 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records disclose that the veteran was 
admitted to a hospital in June 1955.  It was noted that he 
had a history of obstruction and congestion of the right side 
of the nose.  Examination on admission revealed a moderate 
number of small polyps in the right nasal fossa.  X-rays of 
the sinuses showed chronic sinusitis of the maxillary and 
frontal sinuses.

Medical records from a private physician indicate that the 
veteran was hospitalized in January 1964.  He gave a history 
of sinus infection during service.  Since then, he had 
experienced a great deal of difficulty with nasal congestion.  
He had been having throbbing headaches, once or twice a week.  
Examination on admission showed rather marked congestion of 
the nose and markedly deviated nasal septum.  
Transillumination of the left antrum was poor.  There was 
moderate lymphoid hyperplasia of the posterior pharynx, with 
a mucoid post-nasal discharge.  X-rays of the paranasal 
sinuses revealed mucosal thickening of both maxillary 
sinuses, with slight haziness of the frontal sinuses and 
tenderness and cloudiness of the sphenoids and ethmoids.  The 
diagnoses included deviated nasal septum, hydrorrhea due to 
vasomotor disturbance, and chronic pansinusitis.  A submucous 
resection was performed.  

The veteran was hospitalized by VA in November 1964.  
Examination on admission disclosed that the nose was dry; the 
anterior turbinates were crusty.  Pus was seen in both middle 
meati.  X-rays of the paranasal sinuses showed extensive 
clouding through both maxillary antra.  The diagnosis was 
that of pansinusitis.  Bilateral intranasal antrostomies were 
performed.  

VA inpatient and outpatient records, dated from 1982 to 1989, 
reflect the veteran's treatment for conditions other than 
sinusitis.  Conditions included sleep apnea and reactive 
airway disease.

The veteran was evaluated at a VA outpatient facility in 
September 1995.  He complained of right maxillary pain and 
purulent nasal drainage.  VA medical records, dated from 
September 1997 to January 1999, reflect that the veteran was 
treated for chronic sinusitis.  Symptoms included congestion, 
pressure and drainage.  

Added to the claims file since January 1999 were records from 
private medical providers.  They reflect the veteran's 
treatment during the period from 1960 to 1995 primarily for 
disorders other than sinusitis, including chronic obstructive 
pulmonary disease and sleep apnea.  Additionally, treatment 
entries by a private physician, dated September 20, 1966; 
December 17, 1966; December 20, 1966; and November 4, 1968 
reflect a notation of "sinus" or "sinusitis."  No clinical 
findings with respect to a sinus condition were reported.  

Thereafter, a March 1988 report from a private physician 
refers to the veteran's history of lung disease, nasal polyps 
and polypectomy.  Examination showed no nasal polyps and a 
good airway.  The oropharynx was clear.  Sinus x-rays showed 
bilateral maxillary sinusitis.  The impressions were chronic 
sinusitis and probable chronic bronchitis with early chronic 
obstructive pulmonary disease.  In March 1995, a treatment 
notation from a private physician indicates that the veteran 
complained of head congestion and postnasal drainage.  
Examination revealed that mucous membranes of the nose were 
not acutely inflamed.  The airway was open bilaterally.  
There was no sign of purulence.  The oropharynx showed a very 
long, large uvula and long soft palate that was plugging most 
of the posterior pharynx.  The veteran had a small opening 
into the nasopharynx, although the nasopharynx itself was 
clear.  There was no sign of drainage.  The hypopharynx and 
larynx were clear.  The veteran was started on Septra DS and 
Deconsal for chronic sinusitis.  He subsequently underwent a 
uvulopalatopharyngoplasty during March 1995.

Added to the record were photocopies of photographs and 
diagrams of a ship.  The veteran related that he had served 
aboard the ship depicted by these documents.  The documents 
accompany a statement, dated in February 1999, in which the 
veteran detailed his duties in the Navy.  He indicated that 
his duties included removing paint from and then repainting 
various surfaces of ships, often in hot, poorly ventilated 
areas.  He noted that he had difficulty breathing and that 
his nose became stopped up while working in these unfavorable 
conditions.

A VA ear, nose and throat examination was performed in April 
1999.  History indicated that the veteran had undergone a 
submucous resection for his sinus condition in 1964 but that 
the procedure had given only temporary relief.  Since that 
time, he had experienced chronic congestion of the nose, with 
a continuous cough related to postnasal discharge, which had 
become worse during the previous two years and had required 
more medication.  He had chronic, recurrent headaches at 
least once weekly, sometimes lasting as long as three to four 
days, and centered around the frontal sinus regions.  The 
veteran related that he had constant difficulty breathing 
through the nose; he indicated that he had intermittent 
purulent discharge.  
The diagnosis was that of status postoperative chronic 
sinusitis.  

A hearing was held before an RO hearing officer in March 
2000.  In testimony, the veteran stated that sinusitis began 
during service, when he served aboard ship, painting below 
decks in poorly ventilated areas.  He noted that he also 
worked in ship boiler rooms where he inhaled fumes and gas, 
causing running and stopping up of nasal passages and 
formation of mucus in nasal passages.  He pointed out that he 
had experienced sinus problems over the years since service, 
including running nose, headaches and scabbing/crusting.

Received at the hearing were statements from two individuals 
who indicated that they had known the veteran for about the 
past fifty years.  The statements were to the effect that the 
veteran's sinus problems dated back to the 1950's and had 
persisted since that time.

Added to the record in July 2000 were additional statements 
from the veteran's former spouse, his stepdaughter and two 
former coworkers.  Statements were cumulatively to the effect 
that the veteran had experienced many episodes of sinusitis 
over the several decades that these individuals had known the 
veteran.  It was indicated that he became stopped up and had 
difficulty breathing through his nose during episodes of 
sinusitis.

A videoconference hearing was held in August 2000 before the 
undersigned Acting Member of the Board.  The veteran 
essentially reiterated earlier testimony and statements to 
the effect that sinusitis had produced drainage, crusting and 
headaches over the years since service.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  There has been 
identified no evidence in the record that has not been 
obtained which is necessary for a fair adjudication.  
Further, the veteran has been afforded a VA examination 
during the course of this appeal.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).

A noncompensable rating is warranted for chronic maxillary 
sinusitis where there are x-ray manifestations only, symptoms 
mild or occasional.  A 10 percent rating is warranted where 
sinusitis is moderate, with discharge or crusting or 
scabbing, infrequent headaches.  A 30 percent rating is 
warranted where sinusitis is severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating is warranted for sinusitis, postoperative, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6513, 
effective prior to October 7, 1996.  

A review of the record discloses that the veteran required 
treatment during service for obstruction and congestion of 
the nose resulting from sinusitis.  Pus and crusting of nasal 
passages was objectively demonstrated during 1964, and 
surgery was performed in order to make an opening to drain 
the sinuses.  During the years shortly after surgery, there 
were  several visits to a physician from 1966 to 1968 for 
sinus problems.  

The Board has taken careful note of the veteran's statements 
and testimony indicating that he has experienced intermittent 
drainage, crusting and headaches from sinusitis over the 
years since service.  The veteran's account of longstanding, 
recurrent episodes of sinusitis is corroborated by statements 
from family members and associates.  The chronic sinus 
symptoms, which the veteran describes, are consistent with 
objective findings indicated by service medical records 
during the 1950's and post-service medical records of the 
1960's.  Resolving benefit of doubt in the veteran's favor, 
the Board concludes that moderate symptoms of chronic 
sinusitis were present throughout the period from November 
23, 1964, to September 10, 1995.  38 U.S.C.A. § 5107(b) (West 
1991).

At the same time, however, criteria for a yet higher rating 
of 30 percent for chronic sinusitis, during the period from 
November 23, 1964, to September 10, 1995, are not satisfied.  
In this regard, there is no objective evidence that, during 
the pertinent time frame, the veteran's sinusitis produced 
severe manifestations, such as frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.

The Board has reviewed the entire evidence of record and 
finds that the 10 percent rating which the Board now assigns 
for chronic sinusitis, from November 23, 1964, to September 
10, 1995, reflects the most disabling this disorder has been 
since the beginning of the appeal period.  Thus, the Board 
concludes that a staged rating for chronic sinusitis is not 
warranted.  Fenderson, supra.  


ORDER

An initial rating of 10 percent for chronic sinusitis for the 
period from November 23, 1964, to September 10, 1995 is 
granted, subject to governing criteria pertaining to the 
payment of monetary awards.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

